UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2014 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of December 31, 2014 Market Value Shares ($000) Common Stocks (97.3%) 1 Consumer Discretionary (5.8%) Home Depot Inc. 3,847,400 403,862 McDonald's Corp. 1,825,005 171,003 WPP plc 5,432,619 112,953 Thomson Reuters Corp. 2,503,570 100,994 Omnicom Group Inc. 631,000 48,884 Best Buy Co. Inc. 1,122,300 43,747 H&R Block Inc. 1,233,700 41,551 Cablevision Systems Corp. Class A 1,859,900 38,388 Las Vegas Sands Corp. 566,700 32,959 Carnival Corp. 725,300 32,878 Kohl's Corp. 325,400 19,862 Staples Inc. 1,080,200 19,573 Ford Motor Co. 739,800 11,467 Leggett & Platt Inc. 193,000 8,224 Autoliv Inc. 51,900 5,508 Cato Corp. Class A 12,900 544 Consumer Staples (12.2%) Wal-Mart Stores Inc. 3,313,792 284,589 Procter & Gamble Co. 3,009,440 274,130 Kraft Foods Group Inc. 4,148,470 259,943 Philip Morris International Inc. 3,033,545 247,082 Coca-Cola Co. 4,426,864 186,902 Altria Group Inc. 3,539,975 174,415 PepsiCo Inc. 1,645,190 155,569 Unilever NV 3,213,220 125,444 Diageo plc ADR 898,000 102,453 Anheuser-Busch InBev NV ADR 900,360 101,128 Kimberly-Clark Corp. 814,688 94,129 British American Tobacco plc 1,414,747 76,667 Sysco Corp. 1,587,360 63,002 Dr Pepper Snapple Group Inc. 643,700 46,140 ConAgra Foods Inc. 1,199,800 43,529 Reynolds American Inc. 468,700 30,123 Ingredion Inc. 147,000 12,472 Clorox Co. 84,300 8,785 Vector Group Ltd. 248,590 5,297 Energy (10.2%) Exxon Mobil Corp. 6,290,010 581,511 Chevron Corp. 4,228,270 474,327 ConocoPhillips 2,822,620 194,930 Suncor Energy Inc. 6,043,310 192,056 Occidental Petroleum Corp. 1,578,830 127,269 Enbridge Inc. 2,387,700 122,752 Royal Dutch Shell plc Class B 2,207,213 76,262 ONEOK Inc. 776,300 38,652 Targa Resources Corp. 338,700 35,919 Kinder Morgan Inc. 412,000 17,432 Ensco plc Class A 498,400 14,927 Marathon Oil Corp. 430,100 12,168 Western Refining Inc. 276,900 10,461 Delek US Holdings Inc. 125,800 3,432 PBF Energy Inc. Class A 126,900 3,381 Paragon Offshore plc 1,203,620 3,334 ^ CVR Energy Inc. 20,900 809 Financials (16.1%) Wells Fargo & Co. 13,366,240 732,737 JPMorgan Chase & Co. 9,440,530 590,788 Marsh & McLennan Cos. Inc. 7,068,970 404,628 PNC Financial Services Group Inc. 2,654,092 242,133 BlackRock Inc. 598,630 214,046 ACE Ltd. 1,454,340 167,075 MetLife Inc. 2,580,300 139,568 M&T Bank Corp. 956,090 120,104 US Bancorp 2,370,740 106,565 Travelers Cos. Inc. 582,000 61,605 Navient Corp. 1,994,700 43,105 Axis Capital Holdings Ltd. 736,000 37,602 PartnerRe Ltd. 314,400 35,883 Validus Holdings Ltd. 841,800 34,985 Lazard Ltd. Class A 658,700 32,955 Invesco Ltd. 649,700 25,676 Iron Mountain Inc. 375,276 14,508 Janus Capital Group Inc. 409,600 6,607 Capitol Federal Financial Inc. 508,000 6,492 Home Loan Servicing Solutions Ltd. 282,600 5,516 Fifth Third Bancorp 143,300 2,920 First Commonwealth Financial Corp. 267,000 2,462 Health Care (12.2%) Johnson & Johnson 6,059,145 633,605 Merck & Co. Inc. 8,285,424 470,529 Pfizer Inc. 12,106,644 377,122 Bristol-Myers Squibb Co. 3,123,732 184,394 Roche Holding AG 587,599 159,205 Eli Lilly & Co. 2,242,849 154,734 AbbVie Inc. 1,664,300 108,912 AstraZeneca plc ADR 1,464,949 103,103 Baxter International Inc. 1,320,950 96,813 Quest Diagnostics Inc. 163,200 10,944 PDL BioPharma Inc. 250,700 1,933 Industrials (11.6%) General Electric Co. 14,396,052 363,788 United Technologies Corp. 2,636,880 303,241 Eaton Corp. plc 3,996,510 271,603 3M Co. 1,639,730 269,440 United Parcel Service Inc. Class B 1,408,330 156,564 Waste Management Inc. 2,755,790 141,427 Lockheed Martin Corp. 575,120 110,751 Illinois Tool Works Inc. 1,088,370 103,069 Caterpillar Inc. 1,034,300 94,669 Boeing Co. 710,800 92,390 Schneider Electric SE 1,072,513 78,111 General Dynamics Corp. 483,600 66,553 Pitney Bowes Inc. 1,495,100 36,436 Stanley Black & Decker Inc. 374,400 35,972 Norfolk Southern Corp. 263,400 28,871 PACCAR Inc. 285,800 19,437 CH Robinson Worldwide Inc. 134,800 10,095 GATX Corp. 85,900 4,943 Emerson Electric Co. 32,700 2,019 Matson Inc. 30,000 1,036 Aircastle Ltd. 39,600 846 Information Technology (14.4%) Microsoft Corp. 14,678,819 681,831 Apple Inc. 4,230,900 467,007 Intel Corp. 11,534,950 418,603 Cisco Systems Inc. 11,936,380 332,010 Analog Devices Inc. 4,001,060 222,139 Symantec Corp. 5,159,200 132,359 Texas Instruments Inc. 2,081,100 111,266 Maxim Integrated Products Inc. 2,981,517 95,021 Broadridge Financial Solutions Inc. 839,500 38,768 Cypress Semiconductor Corp. 2,643,800 37,754 Harris Corp. 491,200 35,278 Western Union Co. 1,925,900 34,493 Lexmark International Inc. Class A 809,700 33,416 Computer Sciences Corp. 466,700 29,426 Seagate Technology plc 303,900 20,209 Diebold Inc. 286,300 9,918 EarthLink Holdings Corp. 120,300 528 Materials (3.3%) EI du Pont de Nemours & Co. 1,621,717 119,910 Dow Chemical Co. 2,582,520 117,789 Akzo Nobel NV 1,490,371 103,119 Nucor Corp. 1,713,310 84,038 LyondellBasell Industries NV Class A 755,800 60,003 International Paper Co. 763,800 40,924 Avery Dennison Corp. 763,000 39,584 Huntsman Corp. 1,584,200 36,088 Bemis Co. Inc. 91,000 4,114 Scotts Miracle-Gro Co. Class A 62,700 3,908 Innophos Holdings Inc. 64,200 3,753 Sonoco Products Co. 63,900 2,792 Other (0.4%) 2 Vanguard High Dividend Yield ETF 1,047,950 72,047 Telecommunication Services (4.4%) Verizon Communications Inc. 11,203,886 524,118 BCE Inc. 2,714,800 124,500 AT&T Inc. 3,325,297 111,697 CenturyLink Inc. 1,207,200 47,781 Frontier Communications Corp. 2,275,300 15,176 Utilities (6.7%) UGI Corp. 5,056,990 192,064 National Grid plc 12,004,247 170,332 Northeast Utilities 2,769,090 148,202 Xcel Energy Inc. 3,958,990 142,207 NextEra Energy Inc. 1,009,416 107,291 Exelon Corp. 1,523,500 56,491 American Electric Power Co. Inc. 914,800 55,547 Southern Co. 1,130,900 55,539 Edison International 764,300 50,046 Entergy Corp. 546,200 47,782 PG&E Corp. 887,100 47,229 Consolidated Edison Inc. 634,900 41,910 Vectren Corp. 792,200 36,623 Public Service Enterprise Group Inc. 702,000 29,070 Atmos Energy Corp. 374,300 20,863 New Jersey Resources Corp. 200,000 12,240 Pinnacle West Capital Corp. 160,300 10,950 FirstEnergy Corp. 272,000 10,605 Duke Energy Corp. 89,600 7,485 WGL Holdings Inc. 132,800 7,254 AGL Resources Inc. 82,200 4,481 Empire District Electric Co. 118,414 3,522 Portland General Electric Co. 34,800 1,316 Total Common Stocks (Cost $13,862,449) Coupon Temporary Cash Investments (2.7%) 1 Money Market Fund (1.3%) 3,4 Vanguard Market Liquidity Fund 0.126% 248,430,038 248,430 Face Maturity Amount Date ($000) Repurchase Agreement (0.7%) Goldman Sachs & Co. (Dated 12/31/14, Repurchase Value $121,801,000, collateralized by Federal Home Loan Bank 2.000%, 10/9/24, and Federal Home Loan Mortgage Corp. 1.570%, 1/8/20, with a value of $124,236,000) 0.080% 1/2/15 121,800 121,800 U.S. Government and Agency Obligations (0.7%) 5,6 Fannie Mae Discount Notes 0.130% 4/27/15 200 200 7 Federal Home Loan Bank Discount Notes 0.075% 1/21/15 50,000 49,998 7 Federal Home Loan Bank Discount Notes 0.110% 1/23/15 68,333 68,330 6,7 Federal Home Loan Bank Discount Notes 0.060% 2/3/15 8,600 8,599 6,7 Federal Home Loan Bank Discount Notes 0.100% 2/4/15 5,000 5,000 6,7 Federal Home Loan Bank Discount Notes 0.100% 4/24/15 3,600 3,599 Total Temporary Cash Investments (Cost $505,954) Total Investments (100.0%) (Cost $14,368,403) Other Assets and Liabilities-Net (0.0%) 4 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $735,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 1.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $760,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $11,498,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S.
